FILED
                            NOT FOR PUBLICATION
                                                                            SEP 27 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HARJINDER SINGH-KAUR,                            No.   13-73247

              Petitioner,                        Agency No. A073-129-797

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted September 14, 2016
                             San Francisco, California

Before: GOULD and BERZON, Circuit Judges, and SESSIONS,** District Judge.

      Harjinder Singh-Kaur, also known as Jagtar Singh, petitions for review of

the Board of Immigration Appeals’ (BIA) termination of his prior grant of asylum

and rejection of his claims for asylum, withholding of removal, and relief under the

Convention Against Torture. We deny his petition for review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
      1. The BIA properly upheld the Immigration Judge’s termination of Singh-

Kaur’s prior grant of asylum under 8 C.F.R. § 1208.24(a)(1).

      Singh-Kaur conceded before the BIA and concedes here that he committed

fraud in his 1994 asylum application.

      Substantial evidence supports the Immigration Judge’s determination that

Singh-Kaur’s application fraud, together with his false representations in his

removal hearing and asylum interview and the inconsistencies in the stories of

persecution presented in his 1994 and 1996 asylum applications, rendered him

ineligible for asylum at the time it was granted because they fatally undermined his

credibility. See 8 C.F.R. § 1208.24(a)(1).

      Singh-Kaur misrepresented his name, date of birth, marital status, and

parental status in his 1994 application. Then, in his 1996 asylum application, he

misrepresented the dates of an incident in India and of his arrival in the United

States. Singh-Kaur repeated these misrepresentations before an Immigration Judge

and before an Asylum Officer respectively. Furthermore, in his 1996 application,

Singh-Kaur denied having previously filed an asylum application and denied that

he was in deportation proceedings. Singh-Kaur also told substantially different

stories of persecution in his 1994 and 1996 asylum applications, reporting different

dates, locations, actors, and forms of persecution.


                                             2
      In the 2009 hearing, the Immigration Judge gave Singh-Kaur the opportunity

to explain his false representations and the discrepancies between his applications.1

Singh-Kaur stated that he misrepresented his identity in his 1994 application on the

advice of the agent who assisted him. When the Immigration Judge pressed Singh-

Kaur regarding the omissions in both his applications, Singh-Kaur explained that,

when completing each application, he was advised to describe only the last, most

significant incident of persecution. The Immigration Judge found this explanation

incoherent, given that the applications described different incidents.

      The Immigration Judge did not have to accept Singh-Kaur’s explanation as

true, as the record does not compel such acceptance. See Kaur v. Gonzalez, 418

F.3d 1061, 1067 (9th Cir. 2005). The Immigration Judge fulfilled her obligations

to consider Singh-Kaur’s false statements in light of all the circumstances, see

Turcios v. INS, 821 F.2d 1396, 1400 (9th Cir. 1987), and to provide a specific

reason for her adverse credibility finding, see Gui v. INS, 280 F.3d 1217, 1225 (9th

Cir. 2002).


      1
        At oral argument Singh-Kaur argued that the Immigration Judge did not
provide him with the opportunity to explain the inconsistencies in his applications.
Singh-Kaur did not argue a lack of opportunity to explain in his brief before this
court, so the argument is waived. Even if the argument were not waived, it has no
merit. The record shows that during the 2009 hearing the Immigration Judge
specifically asked Singh-Kaur about the discrepancies between his applications and
gave him an opportunity to explain those discrepancies.
                                          3
      For these reasons, we deny the petition for review of the BIA’s termination

of Singh-Kaur’s prior grant of asylum.

      2. Singh-Kaur waived any objections to the BIA’s denial of his asylum,

withholding of removal, and Convention Against Torture claims by not raising the

issues in his opening brief before this court. See Cui v. Holder, 712 F.3d 1332,

1338 n.3 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                         4